Peck, P. J.
(dissenting). Plaintiff clearly expressed his intention, as was his right, to relet the premises upon defendants’ vacation for defendants’ account. There is nothing to indicate that plaintiff changed his intention and is not entitled to enforce his right.
The judgment and order appealed from should be affirmed.
Glennon, Dore, Callahan and Van Voorhis, JJ., concur in Memorandum by the Court; Peck, P. J., dissents in opinion.
Judgment and order reversed, with costs to the appellants, and the motion denied.